Citation Nr: 0310425	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  01-06 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Determination of a proper initial rating for residuals of 
a shell fragment wound of the right knee, currently assigned 
a noncompensable evaluation.  

2.  Determination of a proper initial rating for residuals of 
a shell fragment wound of the left knee, currently assigned a 
noncompensable evaluation.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and his associate




ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
September 1957, and from June 1959 to November 1973.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which granted service connection 
for residuals of shell fragment wounds of the left and right 
knees.  Initial noncompensable evaluations were assigned for 
each of those disabilities, effective from July 12, 1999.  
Following receipt of the veteran's timely appeal, the Board 
undertook to obtain additional evidentiary development 
pursuant to the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
The requested development was undertaken, and the veteran was 
provided notice of the development as required by Rule of 
Practice 903.  See generally 67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (codified at 38 C.F.R. § 20.903).  

Since that time, however, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit issued a decision 
which essentially precludes the Board, absent a signed 
waiver, from adjudicating an appeal in which further 
evidentiary development has been undertaken following review 
by the agency of original jurisdiction, and where there is 
some question as to whether or not the newly developed 
evidence would allow for a full grant of the benefits sought.  
See Disabled American Veterans, et. al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  Accordingly, this case must be remanded back to 
the RO in order that the above-captioned issues can be 
adjudicated by the agency of original jurisdiction.  



REMAND

The veteran currently maintains that the initially assigned 
noncompensable evaluations do not properly reflect the 
severity of his now service-connected residuals of shell 
fragment wounds of the left and right knees.  Accordingly, he 
seeks assignment of initial compensable evaluations for those 
disabilities.  

As noted, in September 2002, the Board undertook further 
internal evidentiary development.  Such development consisted 
of obtaining any outstanding clinical treatment records as 
identified by the veteran, and scheduling the veteran for an 
additional VA rating examination to assess the severity of 
his service-connected residuals of shell fragment wounds of 
the knees.  Among other things, the examiner was specifically 
instructed to review the veteran's claims file prior to 
conducting the examination, and was asked to indicate whether 
any retained foreign bodies (shrapnel) were present in either 
knee.  The examination was conducted in February 2003.  There 
is no indication, however, that any additional clinical 
treatment records were sought or obtained, and the examiner 
stated that he had not reviewed the veteran's claims file 
either prior to or after conducting the examination.  
Further, he did not address whether any residual shrapnel was 
present in either the veteran's left or right knees.  

Given the inadequacy of the February 2003 rating examination 
and the absence of any clinical treatment records dated after 
April 2002, the Board concludes that further evidentiary 
development is necessary.  The RO should first take any 
action necessary to ensure that the notice and duty to assist 
requirements as set forth in the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 196-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 
5107), are met.  The veteran's claims file should be referred 
to the examiner who conducted the February 2003 rating 
examination for review.  The examiner should be requested to 
state whether or not the veteran has any retained shrapnel in 
either his left or right knees.  In addition, the examiner 
should be requested to include any amendments to his original 
examination report of February 2003 as indicated by his 
review of the relevant clinical evidence contained in the 
veteran's claims file.  If no revision of the original 
examination report is necessary based upon that evidentiary 
review, the examiner should so state.  The examiner should 
also be requested to state whether the veteran's residuals of 
shell fragment wounds are limited to residual scarring, or if 
additional pathology is present.  If any other pathology is 
present in either knee which is found to be the result of the 
veteran's shell fragment wounds, the examiner should so 
state.  The RO should then re-adjudicate the issues of 
determination of proper initial ratings for residuals of 
shell fragment wounds of the left and right knees based on 
all available evidence, and under any applicable diagnostic 
criteria based on the results of the examination.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran, 
and request that he identify any and all 
health care providers who have rendered 
treatment for his residuals of shell 
fragment wounds of the left and right 
knees dating from April 2002 to the 
present.  The RO should obtain and 
associate with the claims file any such 
identified records.  If no additional 
records have been identified or are 
otherwise unavailable, the RO should so 
indicate.  

2.  The veteran's claims file should be 
referred to the examiner who conducted 
the February 2003 VA rating examination 
for review.  The examiner is requested to 
indicate whether or not the veteran 
currently has any retained foreign bodies 
(shrapnel) in either his left or right 
knees.  If no retained foreign bodies are 
present, the examiner should so state.  
If, based on his review of the relevant 
medical evidence contained in the 
veteran's claims file, the examiner finds 
that revision of the findings contained 
in February 2003 examination report is 
necessary, those revisions should be 
indicated, and should be accompanied by a 
complete rationale.  The examiner is 
requested to state whether any pathology 
specifically related to the veteran's 
residuals of shell fragment wounds in the 
left and right knees is present, other 
than residual scarring, and whether or 
not those residuals are found to involve 
1) any limitation of motion; 2) any 
recurrent subluxation or lateral 
instability; 3) any neurological 
deficits; or 4) any pain and/or weakness.  
If none of the above-listed pathology is 
found, the examiner should so state.  If 
any of the above-listed pathology is 
found to be present and is associated 
with the veteran's residuals of shell 
fragment wounds in either knee, the 
examiner is requested to offer an opinion 
as to the severity of such pathology.  
Any opinions offered must be reconciled 
with any other relevant medical opinion 
of record.  

3.  Upon completion of the foregoing, the 
RO should review the examination report, 
and ensure that the report provides an 
adequate basis upon which to adjudicate 
the issues of determination of proper 
initial ratings for residuals of shell 
fragment wounds of the left and right 
knees.  Any deficiencies must be 
corrected prior to adjudication of those 
issues.  The RO should also take any 
necessary steps to ensure that all notice 
and duty to assist requirements as set 
forth in the VCAA have been met.  

4.  The RO should adjudicate the issues 
of determination of proper initial 
ratings for residuals of shell fragment 
wounds of the right and left knees on the 
basis of all available evidence, applying 
the pertinent rating criteria as 
indicated by the nature of the veteran's 
bilateral knee disability.  If the 
benefit sought is not granted, the 
veteran and his service representative 
should be afforded a supplemental 
statement of the case containing the 
relevant statutes and regulations 
governing the issues on appeal, and 
containing a full discussion of the 
reasons why those benefits remain denied.  
The veteran and his representative must 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No further action is required of the veteran until 
he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




